Citation Nr: 1502461	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-34 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression and panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1976 to June 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for depression.

The evidence indicates that the Veteran was treated for multiple psychiatric disabilities, including PTSD, anxiety, depression and panic disorder with agoraphobia.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for PTSD and an acquired psychiatric disorder, to include an anxiety, depression and panic disorder with agoraphobia.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

On the July 2010 VA Form 9, the Veteran requested a Travel Board hearing.  In a September 2011, the Veteran withdrew her request for a Travel Board hearing.  Therefore, the Board finds that there is no hearing request pending.

In August 2014, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  The Veteran's current PTSD did not clearly and unmistakably exist prior to her entrance into service and is not related to an event or injury in service.

2.  The Veteran's current acquired psychiatric disability, other than PTSD, did not clearly and unmistakably exist prior to her entrance into service and is not related to an event or injury in service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).

2.  An acquired psychiatric disability, to include anxiety, depression and panic disorder with agoraphobia disorder or panic disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in May 2008 detailing the claims process and advising the Veteran of the evidence and information needed to substantiate her claim.  The letter further informed the Veteran of her obligations to provide necessary information to assist in her claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

In regard to the duty to assist, the Veteran was afforded VA examinations in September 2009 and February 2013.  The examiners reviewed the case file, examined the Veteran and considered her statements prior to rendering an opinion.  The examiners provided a rationale for the opinions offered.  Also, in November 2014, an addendum opinion was obtained, which was supported by well-reasoned rationale.  Therefore, the Board finds that the VA examiners provided sufficient information for the Board to render an informed determination.  

VA also fulfilled its duty to assist by obtaining the Veteran's service treatment records.  The Veteran also indicated that she was treated in the 1980s at a Lakeside VA facility (Lakeside).  VA was unable to obtain the Veteran's records at Lakeside, and in these cases VA has a heightened duty.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board concludes, however, that the heightened duty to assist has been met.  Exhaustive attempts were made to obtain the Veteran's records.  The RO made a formal finding in June 2009 that the treatment records could not be obtained and outlined the efforts that had been made to attempt to obtain them.  The Veteran was notified that her treatment records were unable to be obtained, and her right to submit any documents in her possession.  Further, the Veteran indicated that she was treated by Dr. K.D. at Jackson Park Hospital.  The RO requested the Veteran's records and received a reply that the Veteran's records were not available.  

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection

As will be explained below, the record raises a question as to whether the Veteran had an acquired psychiatric disorder which preexisted service.  A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  Moreover, the defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Having carefully reviewed the record, the Board finds that the presumption of soundness applies.  In that regard, the Board acknowledges that the Veteran endorsed, then denied, having or ever had a nervous trouble of any sort, on her December 1975 report of medical history.  However, a subsequent clinical psychiatric examination was normal and a psychiatric disability was not included in the summary of diagnoses and defects.  The Veteran was noted to be qualified for induction.  Because the claimed psychiatric disability was recorded by way of history only, and the clinical examination was normal, the Board concludes that an acquired psychiatric disability was not "noted" at the time of entrance examination, and that the presumption of soundness applies.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that (1) the Veteran's disability was both preexisting and (2) it was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

Here, there is no clear and unmistakable evidence that the Veteran's disability preexisted service; therefore, the presumption of soundness has not rebutted.  Here, in the November 2014 VA addendum opinion, the VA examiner opined that,

There is no evidence to suggest an acquired psychiatric disorder prior to [the Veteran's] entry in the service[,] noting that in December 1975 during her service entry examination she denied ever having any 'depression or excessive worry.'  She denied having had 'nervous trouble of any sort.'  Also, at that time when referred for psychiatric consultation [, the] examiner found that 'she experiences mild anxiety but not to (the) point of anxiety reaction.  The upset that she may experience is related to usual situational problems in life.'  Examiner reported that the diagnostic impression was normal and noted she was medically qualified for service.  

The Board finds the November 2014 addendum to be probative in value.  The examiner reviewed the medical evidence and provided an opinion with supporting rationale.  The examiner opined against a finding that the Veteran had a preexisting acquired psychiatric disability.  There is no evidence to the contrary.  Thus, the government cannot rebut the presumption of soundness and the claim is one of service connection, without consideration of a preexisting condition.  

In order to obtain service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Here, the record reflects competent and credible evidence of current disabilities - namely PTSD, anxiety disorder and panic disorder with agoraphobia.  Next, there is evidence of an in-service incurrence.  Specifically, service treatment records indicate that the Veteran complained of and was treated for situational depression in December 1976 and April 1977.  

Having found that the Veteran has a current disability and suffered in-service incurrences of psychiatric problems, the question turns to whether the two are related.  Here, the Board finds that based on the evidence, the Veteran's current psychiatric disabilities are not related to her in-service psychiatric complaints. 

Service treatment records indicate that in December 1976, the Veteran complained of depression due to workplace, community and the living facility.  In April 1977, the Veteran was treated for situational depression.  She had been stationed in Germany for 7 months and complained that she did not want to stay in the service.  

VA medical records indicate that the Veteran was treated for depression and panic attacks with agoraphobia associated with a motor vehicle accident in the mid-1980s.  A February 2006 VA treatment note indicates that the Veteran denied military sexual trauma.

Treatment records also indicate that in 1990, the Veteran reported a recollection of sexual assault which took place when she was a child.  The memory of the sexual trauma was determined to be the basis of the Veteran's PTSD diagnosis.  
Social Security Administration disability records indicate that the Veteran reported anxiety and panic attacks and had difficulty being in cars and crossing the street.  The Veteran reported that her panic attacks and anxiety started after her motor vehicle accident.  She also reported that while stationed in Germany, during active service, she became homesick and went Absent Without Leave (AWOL).  

The Veteran was afforded a VA examination in September 2009 where the examiner diagnosed the Veteran with panic disorder with agoraphobia.  He opined that the Veteran suffered from situational depression and did not have a current diagnosis of depression.  He also opined that the Veteran's panic disorder is related to her motor vehicle accident in the mid-1980s, post-service, and therefore is less likely than not related to the Veteran's active service.   He further opined that since the Veteran does not carry a current diagnosis of depression, and that any depression related symptoms were situational, it is less likely as not related to active service.  

In December 2012, the Board remanded the matter for an opinion regarding whether the Veteran had a preexisting psychiatric disability.  The Veteran was afforded another VA examination in February 2013.  The VA examiner diagnosed the Veteran with PTSD and noted the previous panic disorder diagnosis.  He opined that the Veteran's PTSD is not caused by or a result of incidents occurring during her military service.  While acknowledging that the Veteran was treated for depression during service, the examiner noted that treatment was for situational depression and resolved before the Veteran was discharged from service.  The examiner noted that the Veteran's current psychiatric disabilities stem from either events that happened post-service or from post-service recollections of events that occurred prior to service.  Although the Veteran reported an in-service incident where her boyfriend forced her to have sex, the examiner did not relate the Veteran's current psychiatric disabilities to that incident.  Specifically, the examiner opined that the Veteran's PTSD is related to her childhood sexual abuse and her anxiety and panic disorder are related to her motor vehicle accident post-service.  The examiner also noted several other post-service incidents which have contributed to the Veteran's mental state - which include, but are not limited to, being a caretaker to her mother, the subsequent death of her mother and her less than ideal living situation with her son.  

As the February 2013 VA examination report did not address whether the Veteran's psychiatric disabilities preexisted service, in August 2014, the Board again remanded the matter for an addendum opinion.  In November 2014, the examiner (same examiner as in February 2013 VA examination), provided an addendum opinion.  He noted the Veteran's current symptoms, as evidenced through treatment records, and, as discussed above, opined that the Veteran's psychiatric disabilities did not preexist service.  He reaffirmed his previous conclusions concerning the Veteran's psychiatric disabilities. 

The Board finds the VA examinations and treatment records to be of significant probative value.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the conclusions to the supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  Here, both the September 2009 and February 2013 VA examiners provided in-depth opinions regarding the Veteran's psychiatric disabilities.  They addressed potentially positive evidence, such as the Veteran's in-service complaints of depression and sexual assault, but provided reasons as to why the Veteran's current psychiatric disabilities are not related to these in-service incurrences.  

The Board notes that the Veteran has contended that her current psychiatric disabilities are related to the depression she experienced in service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Here, the Board finds that the VA treatment records and VA examiners' opinions are more probative than the Veteran's statements.  In that regard, although the Veteran has stated that she experiences depression, she does not contend that her depression symptoms have been continuous since service.  She admitted to treatment post-service and the evidence indicates that such treatment came after her 1985 motorcycle accident.  The VA examiners, who are licensed psychologists, have accounted for the intervening events in the Veteran's life since discharge from service and have attributed her current symptoms to such events.  Although the Veteran is competent to assert her symptoms, there is no evidence that the Veteran is competent to offer the etiology of such disabilities.  

Given that the Board has found the unfavorable September 2009, February 2013 and November 2014 opinions to be the most probative evidence of record, the preponderance of the evidence is against the Veterans claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression and panic disorder with agoraphobia is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


